DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 5, 7, and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 5 and 8, the prior art of record does not disclose or suggest an information display comprising a bistable reflective display having at least two separate reflective displays having display surfaces arranged to display different colors, and independently controllable light emitters arranged to direct light on to the two display surfaces, wherein the information display takes the form of a traffic light having three different colored electro-optic display areas illuminated by three different colored light emitters or a bistable reflective display having at least two separate reflective displays having display surfaces arranged to display different colors, and independently controllable light emitters arranged to direct light on to the two display surfaces, wherein the information display takes  the form of a traffic light having three monochrome electro-optic media areas illuminated by three different colored light emitters.
The closest prior art of record, Watson discloses an information display comprising a bistable reflective display (see para.[O006]: “such as a reflective bistable display (for example an electrophoretic or other like displays)”) having at least two separate reflective displays having display surfaces (see 104a and b) arranged to display different colors (see [0053]: “embodiments of the device the sets of LEDs 200, 201 may be configured to provide illumination of more than one color (here a color including white), for example by using bi- or multi-color LEDs and/or by alternating LEDs of different colors longitudinally along the spine 106. Mood lighting may then be provided, for example allowing a user to select a preferred color for illuminating the display. For example green light is thought to improve concentration whilst red light is generally considered preferable for use in dim/night lighting conditions. In embodiments such a mood lighting feature may be turned on or off according to the desire of the user.”), and independently controllable light emitters arranged to direct light on to the two display surfaces (see the arrangement of fig.1a; 200a and 200b in fig.2a).
Watson does not disclose wherein the information display takes the form of a traffic light having three different colored electro-optic display areas illuminated by three different colored light emitters.
Claims 7 is allowed as it depends from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882